FILED
                            NOT FOR PUBLICATION                               AUG 02 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 08-30002

               Plaintiff - Appellee,              D.C. No. CR-06-00032-CCL

  v.
                                                  MEMORANDUM *
JAMES RALPH HENDERSHOT, III,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Charles C. Lovell, District Judge, Presiding

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       James Ralph Hendershot, III appeals from his 16-month sentence of

imprisonment and three-year term of supervised release imposed following his

jury-trial conviction for social security fraud in violation of 42 U.S.C. § 408(a)(4)




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and theft of federal government money in violation of 18 U.S.C. § 641. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Contrary to Hendershot’s contention, the imposition of his term of

supervised release does not violate the terms of U.S.S.G. § 5C1.1(d).

      We also reject Hendershot’s contention that his term of supervised release

was not authorized by statute. See 18 U.S.C. § 3583(a) (“The court . . . may

include as a part of the sentence . . . a term of supervised release after

imprisonment”); see also 18 U.S.C. § 3583(b) (for a Class C or Class D felony, not

more than three years of supervised release may be imposed).

      AFFIRMED.




                                            2                                  08-30002